Case 21-16520-JNP        Doc 32    Filed 08/17/21 Entered 08/17/21 11:07:58           Desc Main
                                   Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

IN RE:                                        :      CHAPTER 11
                                              :
ALUMINUM SHAPES, L.L.C.                       :      CASE NO. 21-16520
              Debtor                          :

         ENTRY OF APPEARANCE WITH REQUEST FOR SERVICE OF PAPERS
                         AND RECEIPT OF NOTICES

TO THE CLERK OF THE BANKRUPTCY COURT:

         Kindly enter the Entry of Appearance of Douglas J. Smillie of Fitzpatrick Lentz & Bubba,

P.C., as counsel of record for Talen Energy Marketing, LLC, in the above-captioned matter.

         PLEASE TAKE NOTICE THAT Douglas J. Smillie of Fitzpatrick Lentz & Bubba, P.C. is

counsel for Talen Energy Marketing, LLC, a party in interest in the above Chapter 11 case, and

pursuant to Bankruptcy Rules 2002, 9007 9010, respectfully requests that all notices given or

required to be given in this case by the Court and/or by any other party to this case, be given to

the undersigned at the address and telephone number set forth below.

         THIS REQUEST FOR NOTICE includes all Orders, Notices, copies of Applications,

Motions, Petitions, Pleadings, requests, complaints or demands, whether formal or informal,

whether written or oral and whether transmitted or conveyed by mail, courier service, delivery

service, telephone, telegraph, telex or otherwise.

Dated: August 17, 2021                        DOUGLAS J. SMILLIE

                                              FITZPATRICK LENTZ & BUBBA, P.C.
                                              645 W. Hamilton Street, Suite 800
                                              Allentown, PA 18101
                                              (610) 797-9000

                                              By    /s/ Douglas J. Smillie
                                                Attorney for Talen Energy Marketing, LLC
